226 F.2d 54
96 U.S.App.D.C. 332
Samuel ROSENKOFF, Appellant,v.Victor F. MARIANI, Appellee.
No. 12591.
United States Court of Appeals District of Columbia Circuit.
Argued June 7, 1955.Decided July 21, 1955.

Mr. Mark P. Friedlander, Washington, D.C., for appellant.
Mr. James M. Earnest, with whom Mr. Philip Goldstein, Washington, D.C., was on the brief, for appellee.
Before EDGERTON, Chief Judge, and PRETTYMAN and FAHY, Circuit Judges.
PER CURIAM.


1
The defendant appeals from a judgment for the plaintiff in an action for breach of contract.  We find no error affecting substantial rights.


2
Affirmed.